NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 CARMEN P. REID,
                    Petitioner

                           v.

    OFFICE OF PERSONNEL MANAGEMENT,
                  Respondent
            ______________________

                      2017-1810
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. SF-0842-17-0039-I-1.
                ______________________

             Decided: September 12, 2017
               ______________________

   CARMEN P. REID, Santa Barbara, CA, pro se.

    DANIEL B. VOLK, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for respondent. Also represented by CHAD A.
READLER, ROBERT E. KIRSCHMAN, JR., ELIZABETH M.
HOSFORD.
                 ______________________

       Before DYK, LINN, and HUGHES, Circuit Judges.
2                                                 REID   v. OPM



PER CURIAM.
     Carmen P. Reid (“Reid”) appeals from a final decision
of the Merit Systems Protection Board (“Board”), holding
that her military service was not creditable towards the
satisfaction of the general eligibility requirement for a
retirement annuity under the Federal Employees’ Re-
tirement System (“FERS”). Reid v. Office of Personnel
Mgmt., No. SF-0842-17-0039-I-1 (M.S.P.B. Jan. 10, 2017).
Because the Board did not err in reaching its decision, we
affirm.
     Title 5, section 8410 governs the general eligibility re-
quirements for FERS. That section states: “Notwith-
standing any other provision of this chapter, an employee
or Member must complete at least 5 years of civilian
service creditable under 5 U.S.C. § 8411 in order to be
eligible for an annuity under this subchapter.” Section
8411, titled “Creditable service,” includes both certain
civilian and certain military service.
    Reid argues that the five year eligibility requirement
may be met by summing her approximately four years
and seven months of civilian service pursuant to 5 U.S.C.
§ 8411(b) and one year and two months of military service
according to 5 U.S.C. § 8411(c)(1)(B). The Government
argues that 5 U.S.C. § 8410 explicitly provides a baseline
requirement of five years of exclusively “civilian service
creditable under 5 U.S.C. § 8411” (emphasis added), and
that the military service may only be creditable to deter-
mine the amount of the award once the baseline require-
ments are met.
    We agree with the Government. The plain language
of § 8410 requires five years of civilian service. To allow
the non-civilian, i.e. military, service to count towards the
eligibility criteria in § 8410 would render superfluous the
word “civilian.” “It is a cardinal principle of statutory
construction that a statute ought, upon the whole, to be so
construed that, if it can be prevented, no clause, sentence,
REID   v. OPM                                              3



or word shall be superfluous, void, or insignificant.” TRW
Inc. v. Andrews, 534 U.S. 19, 31 (2001) (internal quotation
marks omitted). The latter part of § 8410, “creditable
under 5 U.S.C. § 8411,” does not expand the meaning of
“at least 5 years of civilian service,” but narrows the types
of civilian service that may give rise to eligibility.
     Our holding is also governed by Brown v. Office of
Pers. Mgmt., 872 F.2d 401 (Fed. Cir. 1989). There, inter-
preting 5 U.S.C. § 8442(b)(1) (setting forth the eligibility
criteria for FERS benefits to widows and widowers), we
held that the phrase “after completing at least 18 months
of civilian service creditable under section 8411” did not
allow using military service to establish eligibility. This
was because the latter half of that phrase (“creditable
under 5 U.S.C. § 8411”) “does not change the basic re-
quirement of section 8442 that creditable service must be
civilian service to establish eligibility,” 872 F.2d at 402,
and the military service of the type contained in Section
8411 could only be used to compute the amount of an
annuity. Id.
    Reid argues that the basis for our decision in Brown
was “not relevant law” because we cited a case dealing
with Civilian Service Retirement Systems (“CSRS”) and
not FERS. See id. (citing as cf. Tirado v. Dep’t of the
Treasury, 757 F.2d 263, 264-65 (Fed. Cir. 1985)). We
disagree. The basis for our decision in Brown was the text
of the statute in § 8442, which is in relevant part identical
to the text at issue here.
     Reid cites as authority Cieslinski v. Office of Pers.
Mgmt., 610 F. App’x 979 (Fed. Cir. 2015) (non-
precedential) (“By statute, a federal employee ‘must
complete at least 5 years of civilian service,’ to include
military service if the employee has made the required
deposit . . . in order to be qualified to receive a FERS
annuity payment.”). Cieslinski does not control the dispo-
sition of this case. First, the statement Reid relies upon is
4                                               REID   v. OPM



not controlling because it was not necessary to the court’s
decision. Cieslinski could not meet the eligibility re-
quirements even if military experience could be included
because he failed to make the payments to FERS neces-
sary to claim such entitlement. 610 F. App’x at 981. See
Smith v. Orr, 855 F.2d 1544, 1550 (Fed. Cir. 1988) (“[A]
general expression in an opinion, which expression is not
essential to the disposition of the case, does not control a
judgment in a subsequent proceeding.”). Second, Cies-
linski is a non-precedential opinion, and thus has no
binding force. Fed. Circ. R. 32.1(d). We also agree with
the Board that the confusing language cited by Reid from
the Office of Personnel Management’s CSRS and FERS
Handbook for Personnel and Payroll Offices cannot over-
rule the clear language of the statute.
     For the foregoing reasons, the opinion of the Board is
affirmed.
                       AFFIRMED
                          COSTS
    No costs.